Exhibit 10.1

 

OMNIBUS AGREEMENT

 

This Omnibus Agreement (this “Agreement”) is entered into as of October 31,
2005, to be effective as of the Transaction Closing Date, by and among Cano
Petroleum, Inc., a Delaware corporation (“Cano”), Carlile Management, LLC, a
Texas limited liability company (“Carlile”), and Haddock Enterprises, LLC, a
Texas limited liability company (“Haddock”), as members (each a “Member” and
collectively the “Members”), and Sabine Production Partners, LP (the “Company”).

 

WHEREAS, the Members entered into that certain SPP Transaction Summary dated
August 4, 2005 (the “Summary”); and

 

WHEREAS, the Members are the sole members of Sabine Production Operating, LLC, a
Texas limited liability company (“Sabine Operating”), which serves as the
Manager of Sabine Production Management, LLC, a Texas limited liability company
(“Sabine Management”), which serves as the general partner of the Company; and

 

WHEREAS, those certain Amended and Restated Regulations of Sabine Operating (the
“Regulations”) that the Members are entering into contemporaneously herewith (
to be effective as of the Transaction Closing Date) incorporate certain
principles set forth in the Summary, including without limitation, the protocol
to be followed by the Governing Board of Managers and its Conflicts Committee in
evaluating any Related Party Transaction; and

 

WHEREAS, pursuant to Paragraph X of the Summary, the Members and the Company
desire to contemporaneously enter into this Agreement, the Regulations, the
Compensation Reimbursement Agreement dated the date hereof between Cano and the
Company (the “Compensation Reimbursement Agreement”) and the Noncompetition and
Confidentiality Agreement dated the date hereof between Dr. Kenneth Q. Carlile
and the Company (collectively, the “Transaction Agreements”) effectuating the
principles set forth in the Summary.

 

NOW, THEREFORE, in consideration of and in reliance upon the foregoing premises,
the mutual covenants hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.             Definitions. Except as may be otherwise herein expressly
provided, the following terms and phrases shall have the meanings set forth
below:

 

“Acceptance Notice” means a written notice from the Company to a Sourcing Member
by which the Company accepts the Company’s Participation Level in the Definitive
Oil & Gas Opportunity identified in that notice.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the beneficial ownership of a majority of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.  For purposes of this Agreement, the Company shall
be deemed to be an Affiliate of a Member with respect to a confidentiality
obligation of a Member to a third party relating to an Oil and Gas Opportunity.

 

“Co-Investment Right” means the right of a Member and means the right of the
Company provided in Section 5(b) to participate alongside each other in an Oil &
Gas Opportunity.

 

“Competitive Business” means, except as set forth in this Agreement, the
acquisition, development, production, leasing, ownership, management, operation,
or otherwise dealing with or participating in an Identified Property.

 

“Company Business Strategy” means the business strategy for the Company
described in the Company’s Registration Statement No. 333-1273203 on Form S-4
filed with the Securities and Exchange Commission (the “Registration
Statement”).

 

“Company Participation Level” means that participation level, expressed as a
percentage, in a Definitive Oil & Gas Opportunity to which the Company becomes
entitled following exercise by the Company and the Sourcing Member of their
respective Co-Investment Rights; the Company Participation Level is calculated
by subtracting the Sourcing Member’s Participation Level from 100%.

 

“Company Withdrawal Date” means with respect to any Oil & Gas Opportunity the
date on which the Company rejects that Oil & Gas Opportunity.

 

“Identified Property” means (a) an Oil & Gas Opportunity presented to the
Company by a Member; and (b) any other oil or gas (or their constituents)
property, field, interest or prospect which the Company from time to time
identifies in writing to the Members as (i) the subject of a possible
acquisition or investment by the Company, (ii) owned, operated, managed, leased,
being developed or engaged in production activities by the Company thereon;
(iii) subject to a contract, agreement, or letter of intent, or a written
definitive plan, to acquire by the Company; or (iv) with respect to which the
Company has performed, or commissioned due diligence to be performed, thereon.

 

2

--------------------------------------------------------------------------------


 

“Oil & Gas Opportunity” means a direct or indirect opportunity to acquire, own,
operate, participate in, invest in, manage, lease, market or develop oil or
natural gas (or their constituents) properties, fields, interests or prospects
owned by third Persons, provided that such opportunity falls within the Company
Business Strategy, but specifically excluding any asset, prospect, opportunity,
property, field or interest owned, identified or controlled by, any Member or
its Affiliates as of the Transaction Closing Date.   Each Oil & Gas Opportunity
shall be further classified as a “Potential Oil & Gas Opportunity” or a
“Definitive Oil & Gas Opportunity,” as follows:

 

(i)                                                                                    
an Oil & Gas Opportunity that is not a Definitive Oil & Gas Opportunity shall be
classified as a “Potential Oil & Gas Opportunity”;

 

(ii)                                                                                 
an Oil & Gas Opportunity, the terms of which are set forth in complete,
definitive documentation, the execution and delivery of which would create an
enforceable agreement among the parties thereto, shall be classified as a
“Definitive Oil & Gas Opportunity”.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Purchase Price” means the aggregate acquisition price of an Oil & Gas
Opportunity.

 

“Rejection Notice” means a written notice from the Company to a Sourcing Member,
or from a Sourcing Member to the Company, by which the party giving the notice
waives its right to participate in the Oil & Gas Opportunity identified in that
notice.

 

“Related Party Transaction” has the meaning set forth in the Regulations.

 

A party’s “Representatives” shall include a party’s Affiliates and the
directors, managers, members, officers, employees, agents, partners or advisors
of such party (including, without limitation, attorneys, accountants,
consultants, bankers and financial advisors) of all of them.

 

“Right of First Offer” is the right set forth in Section 5(a) hereof.

 

“ROFO Period” means the period beginning on the Transaction Closing Date and
ending on the second anniversary of the Transaction Closing Date.

 

3

--------------------------------------------------------------------------------


 

“Sourcing Member” has the meaning ascribed to such term in Section 5(a) hereof.

 

“Transaction Closing Date” means the date on which the Company completes the
acquisition of assets of Sabine Royalty Trust as described in the Registration
Statement.

 

2.             Exception for Dr. Carlile.  The Members and the Company
acknowledge that, as of the date of this Agreement, Dr. Kenneth Q. Carlile
(“Dr. Carlile”) serves, directly or indirectly, as an officer, director, partner
or member (his “Capacities”) of various other entities (“Other Entities”) that
engage in oil and gas activities, and he engages in such activities on an
individual basis.  The Company and the other Members agree that the performance
by Dr. Carlile of his duties in those Capacities on behalf of those Other
Entities and as an individual shall not be subject to the provisions of
Section 5 or 10 of this Agreement.

 

3.             Employment of Personnel.  As soon as practicable after the
Transaction Closing Date, the Members, in cooperation with each other and the
Company, will use their respective commercially reasonable best efforts to
identify, recruit, retain, engage and otherwise obtain operating personnel and
management to be employed by the Company on terms to be determined by Sabine
Operating’s Governing Board of Managers.

 

4.             Operations.

 

(a)           With respect to any interest, including any Identified Property,
that is owned or acquired by the Company and which has operational rights
associated with it but in which no Member or its Affiliate has participated
under the terms of this Agreement, the Company shall enter into an operating
agreement with a contract operator on commercially reasonable industry terms.

 

(b)           With respect to any interest, including any Identified Property,
that is owned or acquired by the Company and which has operational rights
associated with it and in which a Member or its Affiliate has participated under
the terms of this Agreement, that Member shall have a right of first offer to be
the operator thereof; provided, that until the Company shall have entered into
an operating contract for that property,  the Company shall have the right to
negotiate and enter into a contract with a third party on more favorable terms.

 

5.             Right of First Offer and Co-Investment Agreement.

 

(a)           Right of First Offer.

 

(i)            Subject to the exception for Dr. Carlile set forth in Section 2
of this Agreement, whenever during the ROFO Period, Cano or its Affiliates (the
“Cano Entities”) or

 

4

--------------------------------------------------------------------------------


 

Haddock or its Affiliates (the “Haddock Entities”) or Carlile (the Cano
Entities, the Haddock Entities or Carlile providing the below described
Opportunity Notice shall be referred to individually as the “Sourcing Member”)
becomes aware of a Potential Oil & Gas Opportunity, the Sourcing Member shall
promptly notify the Company in writing about that Potential Oil & Gas
Opportunity and, unless and until either party gives to the other a Rejection
Notice with respect thereto,  the Sourcing Member and the Company shall
thereafter jointly manage, negotiate, perform due diligence on, and otherwise
deal with such Potential Oil & Gas Opportunity, at all times cooperating with
each other in good faith; provided, however, that each party shall bear its
expenses in connection with such Potential Oil & Gas Opportunity, subject only
to the provisions of Section 5(c)(iv) and Section 5(c)(v) hereof.

 

(ii)           When such Potential Oil & Gas Opportunity becomes (if it does
become) a Definitive Oil & Gas Opportunity, then, prior to either the Company or
the Sourcing Member executing any definitive documentation in connection
therewith (“Definitive Instruments”), each party shall give the other written
notice of its intention to exercise or to refrain from exercising its
Co-Investment Right.  The parties will respond promptly and with due
consideration given to the closing date and other time limitations established
in the Definitive Instruments for the Definitive Oil & Gas Opportunity.  The
Company’s decision whether to exercise or to refrain from exercising its
Co-Investment Right is a Related Party Transaction and each Member covenants to
comply in a timely manner with the protocol established in the Regulations for
handling consideration of a Related Party Transaction by the Governing Board of
Managers of Sabine Operating and its Conflicts Committee.

 

(A)          If neither party elects to exercise its Co-Investment Right, then
(x)  neither party shall execute or deliver any of the Definitive Instruments
and neither party shall acquire any interest afforded by the Oil & Gas
Opportunity, (y) the Company shall be deemed, for purpose of Section 5(a)(iv),
to have rejected the Oil & Gas Opportunity and the Sourcing Member which brought
the Oil & Gas Opportunity to the Company shall have no further obligations under
this Agreement with respect to such Oil & Gas Opportunity except as set forth in
Section 5(a)(iv) below, and (z) Section 5 (c)(iv) shall not be applicable.

 

(B)           If one party elects to exercise its Co-Investment Right but the
other party elects not to elect its Co-Investment Right, then (x) the party
electing to exercise its Co-Investment Right may, but shall not be obligated to,
execute and deliver the Definitive Instruments and acquire solely for itself all
of the interest afforded by the Oil & Gas Opportunity; (y) if the only party
electing not to exercise its Co-Investment Right is the Company, then the
Company shall be deemed, for purpose of Section 5(a)(iv), to have rejected the
Oil & Gas Opportunity and the

 

5

--------------------------------------------------------------------------------


 

Sourcing Member who brought the Oil & Gas Opportunity to the Company shall have
no further obligations under this Agreement with respect to such Oil & Gas
Opportunity except as set forth in Section 5(a)(iv) below; and (z)
Section 5(c)(iv) shall not be applicable.

 

(C)           If each party elects to exercise its Co-Investment Right, then the
provisions of Section 5(b) shall become applicable.

 

(iii)          Subject to the exception for Dr. Carlile set forth in Section 2
of this Agreement, during the ROFO Period, no Sourcing Member may directly or
indirectly seek, accept, participate in, manage, invest in or undertake any
Oil & Gas Opportunity except as provided in this Agreement.  If any personnel of
a Sourcing Member develops an Oil & Gas Opportunity, or if any Oil & Gas
Opportunity otherwise becomes available to such personnel, then that Oil & Gas
Opportunity shall be deemed developed by the Member employing such personnel and
not by the Company, irrespective of whether such personnel are also employed or
otherwise engaged by the Company.

 

(iv)          If the Company rejects or is deemed to reject an Oil & Gas
Opportunity,  the Sourcing Member shall, for a period of one year after the
Company Withdrawal Date, be entitled to acquire the Oil & Gas Opportunity at a
price, and on terms and conditions, that are not more favorable to the Member in
any material respect than the price and terms and conditions relating to such
Oil & Gas Opportunity as set forth in the Definitive Instruments.  If the Member
does not enter into a binding agreement to acquire the Oil & Gas Opportunity
within such one-year period, or if the price and terms and conditions are more
favorable to the Member in any material respect than the price and terms and
conditions set forth in the Definitive Instruments, the Member shall again be
required to comply with the procedures set forth above in Section 5 (a) if it
desires to acquire such Oil & Gas Opportunity.

 

(b)           Co-Investment Right.

 

(i)            If the Company and the Sourcing Member both exercise their
respective Co-Investment Rights with respect to a Definitive Oil & Gas
Opportunity, then the Sourcing Member will have the right to participate in the
Definitive Oil & Gas Opportunity alongside the Company for the following
participation levels:

 

Up to 70% of the first $25 million of the Purchase Price; plus

 

6

--------------------------------------------------------------------------------


 

Up to 7.33% of the next $75 million of the Purchase Price; plus

 

Up to 23% of all amounts of the Purchase Price in excess of $100 million.

 

The following table illustrates operation of such participation levels:

 

Purchase Price

 

 

 

Sourcing Member Participation Level

 

From

 

To

 

Up to Percentage

 

Participation

 

Aggregate

 

$

—

 

$

25,000,000

 

70.00

%

$

17,500,000

 

$

17,500,000

 

25,000,000

 

50,000,000

 

7.33

%

1,833,333

 

19,333,333

 

50,000,000

 

75,000,000

 

7.33

%

1,833,333

 

21,166,667

 

$

75,000,000

 

$

100,000,000

 

7.33

%

$

1,833,333

 

$

23,000,000

 

100,000,000+

 

 

 

23

%

 

 

 

 

 

(ii)           If the Company and the Sourcing Member both exercise their
respective Co-Investment Rights with respect to a Definitive Oil & Gas
Opportunity, then the parties shall engage in good faith discussions regarding
the exact participation levels (by percentage) at which the Sourcing Member and
the Company desire to participate in the Oil & Gas Opportunity, following which
the Sourcing Member shall notify the Company in writing of the exact
participation level (within the parameters set forth in Section 5(b)(i) hereof)
at which the Sourcing Member elects, in its sole discretion,  to participate in
the Oil & Gas Opportunity; such participation level, expressed as a percentage,
is called the “Sourcing Member’s Participation Level.”

 

(iii)          Promptly following receipt of a notice from the Sourcing Member
given pursuant to Section 5(b)(ii) hereof, the Company shall determine whether
or not it desires to accept the Company Participation Level.  If it desires to
accept the Company Participation Level, then the Company shall give an
Acceptance Notice to the Sourcing Member, whereupon the Sourcing Member’s
Participation Level and the Company Participation Level shall become fixed.  If
it does not desire to accept the Company Participation Level, then (x) the
Company shall give a Rejection Notice to the Sourcing Member, which shall have
no further obligations under this Agreement with respect to such Oil & Gas
Opportunity except as set forth in Section 5(a)(iv), and (y) the Company shall
not be entitled to reimbursement of any expenses under Section 5(c)(iv).

 

(c)           General Terms and Conditions Applicable to Right of First
Opportunity and Co- Investment Right.

 

(i)            The Right of First Offer right set forth in this Agreement shall
be subordinated to any seller confidentiality requirements; no party shall be
required to comply with the Right of First Offer set forth in this Agreement to
the extent such compliance would violate any seller confidentiality
requirements. Each Sourcing Member shall use its commercially reasonable best
efforts to have any confidentiality agreement entered into by it with respect to
any Oil & Gas

 

7

--------------------------------------------------------------------------------


 

Opportunity permit disclosure by the Member to Affiliates. To the extent that
confidential information covered by any such confidentiality agreement is
disclosed to the Company, the Company hereby agrees to be bound by the terms of
any such confidentiality agreement entered into by a Member with respect to an
Oil & Gas Opportunity and further agrees to defend, indemnify, protect and hold
such Member harmless as set forth in Exhibit A hereto, which is incorporated
herein by reference.

 

(ii)           While it is the intention of the parties to align their
businesses in accordance with the terms of this Agreement, each party shall act
independently in its own best interests, and except as expressly set forth in
this Agreement, the Regulations or any other written agreement among the Company
and the Members, no party shall be considered by virtue of this Agreement to be
a partner or agent of any other party or to owe any fiduciary or other common
law duties to any other party.

 

(iii)          No Member (other than the Sourcing Member) shall have the right
to participate in any Oil & Gas Opportunity.

 

(iv)          If the Sourcing Member elects to participate in the Definitive
Oil & Gas Opportunity at the Sourcing Member’s Participation Level and the
Company elects to participate in the Definitive Oil & Gas Opportunity at the
Company Participation Level, then the aggregate amount of out of pocket expenses
incurred by them in connection with that Oil & Gas Opportunity up to and
including the fixing of their respective participation levels (the “Aggregate
Expenses”) shall be prorated between them in the same ratio as the Oil & Gas
Opportunity has been allocated between them; that is, the Sourcing Member shall
assume and be responsible for so much of the Aggregate Expenses as equal the
product realized by multiplying the Aggregate Expenses by the Sourcing Member’s
Participation Level and the Company shall assume and be responsible for so much
of the Aggregate Expenses as equal the product realized by multiplying the
Aggregate Expenses by the Company’s Participation Level.  Each party shall
promptly upon demand by the other party reimburse the other party (without
interest) to the extent that it pays or has paid more than its share of the
Aggregate Expenses.

 

(v)           Notwithstanding anything else contained in this Agreement, the
Company or the Sourcing Member may at any time give the other a Rejection Notice
with respect to any identified Oil & Gas Opportunity.  The party that gives a
Rejection Notice with respect to an identified Oil & Gas Opportunity shall not
be entitled to reimbursement from the other party of any expenses incurred by it
in connection with such Oil & Gas Opportunity.

 

(vi)          Except as set forth in Section 5(a)(iv), this Agreement will cease
to apply with respect to an Oil & Gas Opportunity if and when the Company and
the Sourcing Member which brought that Oil & Gas Opportunity to the Company
shall have both exercised their Co-Investment Rights and consummated their
investment in such Oil & Gas Opportunity in

 

8

--------------------------------------------------------------------------------


 

accordance with the provisions of this Section 5.

 

6.             Non-Disclosure Agreement.

 

(a)           Each of the Cano Entities, the Haddock Entities and Carlile will
not, except in performance of its obligations under this Agreement or with the
Company’s prior written consent, directly or indirectly disclose any
Confidential Information; provided, however, that a Member may disclose
Confidential Information to its Representatives that are informed of and agree
to comply with the foregoing non-disclosure agreement.  The Company will not,
except in performance of its obligations under this Agreement or with the prior
written consent of all of the Members, directly or indirectly disclose any
Confidential Information; provided, however, that the Company may disclose
Confidential Information to its Representatives that are informed of and agree
to comply with the foregoing non-disclosure agreement.  A party hereto shall be
liable for a violation by any of its Representatives of that party’s
non-disclosure agreement.  “Confidential Information” includes information with
respect to any Identified Property and any Oil & Gas Opportunity; provided,
however, Confidential Information shall NOT include and shall exclude
information which (i) was in the possession of or known by a party without
obligation to maintain confidentiality prior to its receipt by such party from
another party, (ii) is obtained by a party from a third party who is not subject
to a confidentiality obligation; (iii) is independently developed by a party or
its Affiliate; (iv) is or becomes available to the public or is generally known
in the industry in which the parties operate other than as a result of
disclosure by any person (including but not limited to a Member or the Company)
in violation of any obligation owing to the other parties hereunder; or (v) a
Member is required to disclose under any applicable laws, rules, regulations or
directives of any stock exchange to which a party may be subject or of any
government agency, tribunal or authority having proper jurisdiction or under
subpoena or other process of law.

 

(b)           The covenant of Section 6(a) does not modify, limit or otherwise
affect the confidentiality obligations of any Member under the Regulations or
applicable law.

 

7.             Non-Use Agreement.  Except as specifically provided herein with
respect to disclosure, none of the Cano Entities, the Haddock Entities, Carlile
or the Company shall use any Confidential Information for any purpose other than
performing their obligations under this Agreement or in connection with their
participation in, or their acting as operator with respect to, an Oil & Gas
Opportunity.   Except as specifically provided herein with respect to
disclosure, neither the Members nor the Company shall make copies (written,
electronic or in any other media) of any Confidential Information except to the
extent reasonably necessary for performance of their respective obligations
under this Agreement or in connection with their participation in, or acting as
operator with respect to, an Oil & Gas Opportunity.

 

9

--------------------------------------------------------------------------------


 

8.             Obligations In Respect of Confidential Information of Third
Parties.  Similarly, the Members, on the one hand, and the Company, on the other
hand, acknowledge that the other party from time to time receives from third
parties, confidential information of such third party, subject to an obligation
to maintain the confidentiality of such information and to use it for limited
purposes.  The Members, on the one hand, and the Company, on the other hand, to
the extent that such confidential information is disclosed to them, will
likewise hold the confidential information of third parties in strictest
confidence and not disclose or use it except as required by applicable law and
as necessary to perform their respective obligations under this Agreement or in
connection with their participation in, or acting as operator with respect to,
an Oil & Gas Opportunity, and as is consistent with the Member’s or the
Company’s agreement with those third parties.  The Members or the Company, as
the case may be, to the extent that confidential information covered by any such
confidentiality obligation is disclosed to them,  hereby agrees to be bound by
the terms of any such confidentiality agreement or obligation entered into with
such third party with respect to an Oil & Gas Opportunity and further agrees to
defend, indemnify, protect and hold the other parties harmless as set forth in
Exhibit A hereto.

 

9.             Duty to Return Confidential Information.  The Confidential
Information will remain the property of the party that developed it and all
reports, analyses, worksheets, compilations, studies, memorandums, and other
documents, whether contained in writing, on compact disc, on tape, on computer
disks or otherwise preserved in any medium, whether prepared by the Company or a
Member, which contain or reflect Confidential Information (“Other Materials”)
will also be the sole property of the party that developed such Other
Materials.  Upon the Company’s or a Member’s demand, a Member or the Company
shall immediately return or turn over to the other party all Confidential
Information and Other Materials without making or retaining any copies thereof
in any medium.

 

10.           Noncompetition Agreement.  Except as provided in Section 2 hereof
and except for participation in Identified Properties in accordance with the
terms of this Agreement, (x) each Member agrees that during the ROFO Period it
will not directly or indirectly engage in a Competitive Business and (y) each
Member other than Carlile agrees that during the ROFO Period it will not permit
any of its Affiliates to directly or indirectly engage in a Competitive
Business.

 

11.           Reasonableness.  The Members and the Company acknowledge and agree
that the restrictions imposed in this Agreement are reasonable as to time,
activity and geographic scope; are not oppressive; were accepted by them with
full knowledge and understanding of their implications; and are necessary to
protect the business interests of the Company.  The Company and the Members
recognize that the laws and public policies of various jurisdictions may differ
as to the validity and enforceability of covenants and undertakings of
noncompetition and intend that the provisions shall be enforced to the fullest
extent permissible under the laws and public policies of each jurisdiction in
which enforcement is sought and that unenforceability (or

 

10

--------------------------------------------------------------------------------


 

modification to conform to laws and public policies) of any provision of this
Agreement shall not render unenforceable or impair the remainder of the
provisions of this Agreement.  Accordingly, if any provision shall be determined
to be invalid or unenforceable, in whole or in part, under the laws or public
policies of any jurisdiction in which enforcement is sought, then, as to such
jurisdiction, the provisions shall be deemed amended to delete or modify as
necessary the offending provision and to alter the balance thereof in order to
render it valid and enforceable in such jurisdiction.

 

12.           Time of Essence.  Time is of the essence in the performance of
this Agreement.

 

13.           Remedies for Breach.  Each of the Members and the Company admit
that a breach of any provision of this Agreement would cause irreparable damage
to the other party and that monetary damages for any such breach would be an
inadequate remedy to the non-breaching party.  Therefore, the Members and the
Company consent that the non-breaching party shall be entitled to seek, before
any court having jurisdiction, and without the posting of bond or other security
and without the necessity of proving monetary loss or the inadequacy of monetary
damages, a temporary restraining order and a temporary or permanent injunction
or injunctions to prevent breaches of any provision of this Agreement by any
party and to enforce specifically the performance of the provisions of this
Agreement by a party hereto.  The remedies under this paragraph are not
exclusive and will be in addition to any other remedy which a party hereto may
have by law, at equity or otherwise.

 

14.           Non-Assignability.  No party hereto may assign its rights or
obligations hereunder without the prior written consent of all of the other
parties hereto.

 

15.           Applicable Law.  THIS AGREEMENT IS MADE, DELIVERED AND PERFORMABLE
IN TARRANT COUNTY, TEXAS, AND SHALL BE CONSTRUED UNDER, GOVERNED BY AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO ITS CHOICE
OF LAW PRINCIPLES.  ANY ACTION OR PROCEEDING AGAINST ANY PARTY HERETO UNDER OR
IN CONNECTION WITH THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT
IN TARRANT COUNTY, TEXAS.  EACH OF THE PARTIES HERETO IRREVOCABLY (A) SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND (B) WAIVES ANY OBJECTION IT
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.

 

16.           Notices.  Notices shall be sent to the parties at the following
addresses:

 

11

--------------------------------------------------------------------------------


 

If to the Company:

 

Sabine Production Operating, LLC

 

 

Attn: Governing Board of Managers

 

 

512 Main Street, Suite 1200

 

 

Fort Worth, TX 76102

 

 

Facsimile: (817) 885-8391

 

 

 

If to Cano:

 

Cano Petroleum, Inc.

 

 

Attn: S. Jeffrey Johnson, CEO

 

 

The Oil & Gas Commerce Building

 

 

309 West Seventh Street, Suite 1600

 

 

Fort Worth, TX 76102

 

 

Facsimile: (817) 698-0762

 

 

 

If to Carlile:

 

Carlile Management, LLC

 

 

Attn: Dr. Kenneth Q. Carlile, Manager

 

 

2615 East End Blvd. South

 

 

Marshall, TX 75672

 

 

Facsimile: (903) 935-0521

 

 

 

If to Haddock:

Haddock Enterprises, LLC

 

 

Attn: Gerald W. Haddock, President

 

 

512 Main Street, Suite 1200

 

 

Fort Worth, TX 76102

 

 

Facsimile: (817) 885-8391

 

Notices may be sent be certified mail, return receipt requested, Federal Express
or comparable overnight delivery service, or facsimile. Notice will be deemed
received on the fourth business day following deposit in U.S. mail and on the
first business day following deposit with Federal Express or other nationally
recognized overnight delivery service, or transmission by facsimile with proof
of receipt in the form of a transmission confirmation page. Any party to this
Agreement may change its address for notice by giving written notice to the
other parties at the address and in accordance with the procedures provided
above.

 

17.           Miscellaneous.  This document together with the other Transaction
Agreements contains the entire agreement between the Members and the Company on
the subject matter hereof, supersedes all prior agreements, understandings and
discussions among the Members on the subject matter hereof (including but not
limited to the Summary), and may not be modified or waived in any manner except
in a writing signed by all parties.  No failure or delay by any party in
exercising any right will operate as a waiver thereof.  The obligations
contained herein may not be delegated to any other person.  The parties’
agreements shall survive termination of this Agreement, cessation of their
service, and redelivery of all Confidential Information.  To the extent
permitted by applicable law, this Agreement shall be binding on the parties
hereto and

 

12

--------------------------------------------------------------------------------


 

their respective heirs, assigns, and legal representatives.  If any provision of
this Agreement is held invalid or unenforceable, the remaining provisions of
this Agreement shall not be affected thereby.  The parties agree that, at the
request of the other party, they will without further consideration execute and
deliver all other instruments, agreements and documents, and do all other
actions, as the requesting party may reasonably request in order more
effectively to carry out the purposes and intentions of this Agreement.

 

18.           Term.  This Agreement shall expire and be of no further force or
effect on the second anniversary of the Transaction Closing Date.

 

19.           Termination in Event Transaction Is Delayed.  Notwithstanding
anything else contained in this Agreement, this Agreement shall terminate,
without continuing obligation or liability on the part of any party hereto, if
the Transaction Closing Date has not occurred on or before December 31, 2006.

 

13

--------------------------------------------------------------------------------


 

20.           Counterparts.  This Agreement shall become binding upon the
parties hereto upon execution and delivery of this document by all parties,
which execution and delivery may occur by facsimile and in multiple
counterparts, each of which being deemed an original and all of which, when
taken together being deemed a single document.

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

        S. Jeffrey Johnson

 

 

       S. Jeffrey Johnson, CEO

 

 

 

 

 

 

 

CARLILE MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

           Dr. Kenneth Q. Carlile

 

 

       Dr. Kenneth Q. Carlile, Manager

 

 

 

 

 

 

 

HADDOCK ENTERPRISES, LLC

 

 

 

 

 

 

 

By:

           Gerald W. Haddock

 

 

      Gerald W. Haddock, President

 

 

 

 

 

ACCEPTED:

 

 

 

SABINE PRODUCTION OPERATING, LLC

 

 

 

 

 

By:

Gerald W. Haddock

 

 

 

Gerald W. Haddock, Chairman

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

Terms of Indemnity

 

In the event that a Member or its Representatives, on the one hand, or the
Company or its Representatives, on the other hand (such party and its
Representatives being referred to herein as an “Indemnified Person”), becomes
involved in any action, proceeding or investigation brought by or against any
third person in connection with or as a result of the breach of any such
confidentiality agreement, the Members, severally and not jointly (if the
Indemnified Person is the Company), or the Company (if the Indemnified Person is
a Member) (such party being referred to herein as an “Indemnifying Person”),
shall indemnify and hold the Indemnified Person harmless against any and all
losses, claims, damages or liabilities asserted by any such third person and the
Indemnified Person’s reasonable legal and other expenses, including the
reasonable cost of any investigation and preparation (such losses, claims,
damages, liabilities and expenses collectively referred to herein as the
“Losses”), in connection with or as a result of the breach of any such
confidentiality agreement by the Indemnifying Person or its Representatives,
except to the extent that any such Losses result from the gross negligence,
willful misconduct or bad faith of the Indemnified Person.  If for any reason
the foregoing indemnification is unavailable to the Indemnified Party or
insufficient to hold it harmless, then the Indemnifying Person shall contribute
to the amount paid or payable by the Indemnified Person as a result of such
Losses in such proportion as is appropriate to reflect the relative economic
interests of the Indemnifying Person on the one hand and the Indemnified Person
on the other hand as well as the relative fault of the Indemnifying Person and
the Indemnified Person with respect to such Losses and any other relevant
equitable considerations.  The reimbursement, indemnity and contribution
obligations of an Indemnifying Person under this paragraph shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Indemnified Person and the Indemnifying Person.

 

Promptly after receipt by an Indemnified Person of notice of its involvement in
any action, proceeding or investigation described above, the Indemnified Party
shall, if a claim for indemnification in respect thereof is to be made against
the Indemnifying Person, notify the Indemnifying Person of such involvement. 
Failure by the Indemnified Person to so notify the Indemnifying Person shall
relieve the Indemnifying Person from the obligation to indemnify the Indemnified
Person only to the extent that the Indemnified Person suffers actual prejudice
as a result of such failure, but shall not relieve the Indemnifying Person from
its obligation to provide reimbursement and contribution to the Indemnified
Person.  The Indemnifying Person shall be entitled to assume the defense of any
such action or proceeding with counsel reasonably satisfactory to the
Indemnified Person.  Upon assumption by the Indemnifying Person of the defense
of any such action or proceeding, the Indemnified Person shall have the right to

 

15

--------------------------------------------------------------------------------


 

participate in such action or proceeding and to retain its own counsel but the
Indemnifying Person shall not be liable for any legal expenses of other counsel
subsequently incurred by such Indemnified Person in connection with the defense
thereof unless (i) the Indemnified Person has agreed to pay such fees and
expenses, (ii) the Indemnifying Person shall have failed to employ counsel
reasonably satisfactory to the Indemnified Person in a timely manner, or
(iii) the Indemnified Person shall have been advised by counsel that there are
actual or potential conflicting interests between the Indemnifying Person and
the Indemnified Person, including situations in which there are one or more
legal defenses available to the Indemnified Person that are different from or
additional to those available to the Indemnifying Person; provided, however,
that the Indemnifying Person shall not, in connection with any one such action
or proceeding or separate but substantially similar actions or proceedings
arising out of the same general allegations, be liable for the fees and expenses
of more than one separate firm of attorneys at any time for all Indemnified
Persons, except to the extent that local counsel, in addition to its regular
counsel, is required in order to effectively defend against such action or
proceeding.  The Indemnifying Person shall not consent to the terms of any
compromise or settlement of any action defended by the Indemnifying Person in
accordance with the foregoing without the prior written consent of the
Indemnified Person unless such compromise or settlement (i) includes an
unconditional release of the Indemnified Person from all liability arising out
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Person.

 

16

--------------------------------------------------------------------------------